On July 18, 2000, the Defendant was sentenced to a one (1) year commitment to the Department of Corrections, followed by three (3) years of probation.
On November 3,2000, the Defendant's application for review of that* sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Michael Klinkhammer. The state was represented by Daniel Schwarz.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED.that the sentence is amended to a thirteen (13) month commitment to the Department of Corrections, followed by four (4) years of probation. All of the existing conditions shall remain in effect, with two additional conditions imposed by the Board: 1) prior to discharge of the Department of Corrections sentence, the defendant shall enroll in and successfully complete the Connections Corrections Program in Butte, Montana; and 2) during the probationary phase of the sentence, the *92defendant may not own, physically possess, physically control, or operate a motor vehicle for any purpose.
DATED this 8th day of December, 2000.
Hon. Ted L. Mizner, District Court Judge